MEMORANDUM **
Juan Angel Tapia-Rojas appeals the 21-month sentence imposed following his guilty plea conviction for illegal reentry after deportation in violation of 8 U.S.C. § 1326(a), enhanced by 8 U.S.C. § 1326(b)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291.
*895We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179,1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cortez-Arias, 403 F.3d 1111, 1114 n. 8, amended by 425 F.3d 547, 547-48 (9th Cir.2005) (holding that “a favorable change in the law does not entitle a defendant to renege on a knowing and voluntary guilty plea”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.